Case 4:18-cr-20106-LVP-SDD ECF No. 28-4, PageID.100 Filed 10/02/20 Page 1 of 9
Case 4:18-cr-20106-LVP-SDD ECF No. 28-4, PageID.101 Filed 10/02/20 Page 2 of 9




                   Commerdal       -   Industrial      -   Painting     -   Sandblasting



         1995 W. Greenwood Road      Alger     M!         48610      Office: 989-345-7650
                       Bill@hockpainting.com        Direct: 810-569-8133



                                                                    9-30-20
TO: Judge Linda Parker                                              Bill Smith
                                                                    810-569-8133


My name is Bill Smith,

This brief letter is on behalf of D'vone Brady. His father Duane Knapp has worked for
me since 2001 and I met D'vone at an unfortunate time in his life. His mother died in
2006 when he was a young boy we met when I attended the funeral. His dad had ·
always been a hard worker and he struck me as a good young man as well. He made a
poor decision which put him in the position he is in now but I feel he is a better man than
what this reflects. I believe he deserves a shot to prove that so I will give him the
opportunity to do so if you allow him to be released. We will put him to work as soon as
he is able and I believe this will help him head down the right path.
Case 4:18-cr-20106-LVP-SDD ECF No. 28-4, PageID.102 Filed 10/02/20 Page 3 of 9
Case 4:18-cr-20106-LVP-SDD ECF No. 28-4, PageID.103 Filed 10/02/20 Page 4 of 9




                                                                                            mo~ . .
                                                                                            .00
                                                                                            I




                                                                      ....Cblld t:r£n . . .
                                            ·····-·"'"······""~·-~"""-· .tJttt.JL ..   ond·-······ .....
                                                  : ....Ao.CL. .   doeL.whof-.f:4.l!l£Y
                                           :.'ftl,rr               .fJ.nd....          J,~. .. .
                                                                   · -/be       .pctJCfa5 .         -'fl-


                                                                                . l ... ,,JJ,· . . .
                                                                                TJQCJj        0.tld.. .
                                                                                   109-.,.
                                                                                       lettc11
                                                                                       dr0tt
                                                                                  m1ty.. h<L
                                                                                       (Q
                                                                                 . trcz . . . ,,.•··-·
                                                                                  ht be:.
                                                                                        ·. Ul ..
                                                                                            CCWf'J
                                                                                  ... C<nd ... ·"
             Case
Fwd: Letter for     4:18-cr-20106-LVP-SDD
                D'Vone Brady ( Aunt Shawn )        ECF No. 28-4, PageID.104   Filed 10/02/20 Page 5 of 9
                                                                          https://mail.aol.com/webmail-std/en-us/PrintMessage



          From: Christopher_McGrath@fd.org,
             To: mcgrathtph@aol.com,
        Subject: Fwd: Letter for D'Vone Brady ( Aunt Shawn )
           Date: Wed, Sep 30, 2020 6:04 pm




        Sent from my iPhone

        Begin forwarded message:


          From: Shawn Kilgore <cprfirstresponse@yahoo.com>
          Date: September 25, 2020 at 4:41 :26 AM EDT
          To: Christopher McGrath <Christopher_McGrath@fd.org>
          Subject: Letter for D'Vone Brady ( Aunt Shawn )
          Reply-To: Shawn Kilgore <cprfirstresponse@yahoo.com>



           To Judge Linda Parker


          I am writing this letter on behalf of my only nephew D'Vone Darcel Brady. D'Vone is my deceased
          sister's only son.

          My sister passed away from an aneurysm at the age of27 yrs old. Her death devastated everyone
          that knew her, including D'Vone.

          D'Vone was 12 yrs old and his sister was 4 months old when my sister passed away. She was my
          only sibling and best friend and she always kept a tight rein on D'Vone, because she didn't want
          him to succumb to the streets.

          They were very close, due to her being very young when she conceived him. My sister and her
          husband, which is D'Vone father, loved him so much. Life was so good, and 12yrs later they
          conceived their baby girl. Then in a blink of an eye she was gone forever.

          I don't know how this all started with D'Vone, because he has always had his life and goals headed
          in the right direction. He went to Job Corp and became a journeyman painter, started a family and
          was working with his father and doing great.

          My entire family was devastated once again, when we were faced with court actions against him. It
          still seems like a terrible dream. This is the first time our family has ever dealt with anything like
          this, and I am 53yrs old. Not in my Parents or Grandparents or Great Grandparents lifetime has
          anyone in our family ever been incarcerated.

          I know that if given the opportunity to show the court that he has been rehabilitated, not only will
          he be a productive citizen, but he will never get entangled in anything unlawful ever again.




1 of2                                                                                                      10/2/2020, 12:12 PM
Fwd: Letter for D'Vone
             Case      Brady ( Aunt Shawn )
                    4:18-cr-20106-LVP-SDD      ECF No. 28-4, PageID.105httpsFiled
                                                                             ://mail.aol.com/webmail-std/
                                                                                    10/02/20 Page 6en-us/PrintMessage
                                                                                                          of 9

          We failed him once, but our eyes are wide open. I now know that he not only lost his mother, but he
          lost his entire family as he always knew it. We were trying so hard to cope with our loss,and
          somehow we lost site of D'Vone.

          Families always think this could never happen to them, but it can happen to any family. My sister is
          weeping for her son, and we just want another chance to rectify this situation. We will never let his
          support system break again.

          I know he has learned a valuable lesson. We all have learned a valuable lesson. Please find it in
          your heart to allow his release. I am a Nurse of21yrs and a business owner of 15yr. I run a
          Community Covid-19 Testing site in Flint. This virus can cause death for a person with a
          compromised respiratory system and we worry about his health everyday.

          My mother will be 72yrs old in January and I just want her to be able to see her #2 grandson again.
          She had 2 heart Attacks after my sister passed away. Which resulted in triple bypass heart surgery.
          D'Vone worries about her constantly, because they are so close.

          My mother suffers with asthma, diabetes, hypertension, she has had two toes amputated and they
          want to ampute her leg, her mental status is also declining, but through it all she is still waiting and
          praying for his safe return.


          Thank You,


          Shawn Y Langford

          Sent from Yahoo Mail on Android




2 of2                                                                                                    10/2/2020, 12:12 PM
           Case
Fwd: David Otis     4:18-cr-20106-LVP-SDD
                II for D'vone Brady letter                                  https://mail.aol.com/webmail-std/en-us/PrintMessage
                                                     ECF No. 28-4, PageID.106   Filed 10/02/20 Page 7 of 9


          From: Christopher_McGrath@fd.org,
             To: mcgrathtph@aol.com,
        Subject: Fwd: David Otis II for D'vone Brady letter
          Date: Wed, Sep 30, 2020 6:03 pm




        Sent from my iPhone

        Begin forwarded message:


          From: David Otis <daveedeo2@gmail.com>
          Date: September 28, 2020 at 11: 14:03 PM EDT
          To: Christopher McGrath <Christopher_McGrath@fd.org>
          Subject: David Otis II for D'vone Brady letter



          To whom it may concern.

          My name is David Otis.

          I am a minister and the older cousin of D'vone Brady, and he is like a brother to me.

          Ever since we were young, I've always seen the potential in D'vone. D'vone could always bring
          positive, upbeat energy to a room, to the point that, during family gatherings, we were elated to see
          Him walk through the door.

          D'vone, as I know him, is a charismatic, uplifting, hardworking family man that has had quite a few
          obstacles to overcome.

          He has occasionally expressed to me the pressure and pain he has felt dealing with not having his
          father as close to him as he needed while growing up.

          D'vone isn't a complainer or overly expressive. He would often put on a smile when we all knew he
          was in pain. I knew that he had many issues bothering him like when his mother, my aunt Simone
          passed away. I felt he took the ordeal too well, which concerned me.

          I figured he was just strong for His young age and left the issue alone, but I knew in the back of my
          head that he was withholding anguish and pain.
          Despite all that my cousin has faced, I've seen him be strong, persevere, become a great provider
          for His children, work hard long hours on a job that incited his asthma.

          I know what it's like to struggle to make ends meet, to work long, hard hours, and question the best
          path to take in taking care of your family.
          I'm not making excuses for the choice D'vone has made. I'm mostly expressing the temptation that
          grips an individual to take a seemingly better alternative to put bread on the table for your family.




1 of2                                                                                                        10/2/2020, 12:14 PM
           Case
Fwd: David Otis     4:18-cr-20106-LVP-SDD
                II for D'vone Brady letter    ECF No. 28-4, PageID.107   Filed 10/02/20 Page 8 of 9
                                                                     https://mail.aol.com/webmail-std/en-us/PrintMessage



          It gave me great pain and agony when I learned that D'vone Brady, my favorite cousin, was
          incarcerated over something that he could have avoided with communication, seeking counsel from
          his family.

          What saddened me most was the fact that he put all the potential and promise that was in him in
          jeopardy for a quick buck.
          I was sickened and appalled, angry, and frustrated, knowing my caring, respectful, loving young
          promising little brother could have given his future away.

          I couldn't believe what I had learned, and the first thing that came to mind was the future of his
          young family, the lost time, the need that children have of their father.

          Though He has made a terrible judgment call that has cost Him his freedom, I believe, With
          support from his family and given an opportunity, He could re-enter society with more wisdom and
          a more realistic outlook on life.

          Being his older cousin/brother, I believe I could have done more to steer him in the right direction,
          paying closer attention to where he was in life. Therefore I take a portion of the responsibility in
          the choices my cousin has made, but I know that when he is released, I'll be there to aid him in
          every way possible, to help him to succeed. We have the resource through our local church to
          assist, monitor, and in transitioning D'vone back into his rightful position.

          I don't doubt the challenge ahead, but no matter the cost, I will do all that is within my power to
          help my cousin get it right the second he is able.




2 of2                                                                                                   10/2/2020, 12:14 PM
           CaseofD'
Fwd: The Release 4:18-cr-20106-LVP-SDD
                    Vone D. Brady                  ECF No. 28-4, PageID.108   Filed 10/02/20 Page 9 of 9
                                                                          https://mail.aol.com/webmail-std/en-us/PrintMessage



           From: Christopher_McGrath@fd.org,
              To: mcgrathtph@aol.com,
         Subject: Fwd: The Release of D' Vone D. Brady
            Date: Wed, Sep 30, 2020 6:03 pm




         Sent from my iPhone

         Begin forwarded message:


           From: Donneill Chinkeefatt <donneillchinkeefatt@gmail.com>
           Date: September 25, 2020 at 7:36:49 PM EDT
           To: Christopher McGrath <Christopher_McGrath@fd.org>
           Subject: The Release of D' Vone D. Brady



           Dear Judge Linda Parker,

            I'm being honest and forthright with you.

           It's possible that you see letters like this often. I am 49 years old cousin of D'Vone Brady, and never
           had to do this for anyone in my family generation, up until now.

           It pains me to write this letter, very much so. You see Judge Parker, Von(nickname) has always
           been a pleasant, respectable young man. My thoughts has always been, What went wrong? We all
           (Family)had a part in raising Von. My son and Von, were born 3 weeks apart. Myself and my first
           cousin Simone (Von's Mother) veiled to raise them together. And, we did just that. HE IS MY
           SON. We remain in contact with each other. His mother, My cousin/friend had done a great job in
           raising Him.

           Judge Parker, D'Vone does have asthma.
           I was present during one of his attacks. He was between the ages of 6-8 years old. Believe at that
           time, his mother told me that he was diagnosed with asthma. With COVID-19 virus going around,
           we all have to use are best judgement to remain safe and out of harms way. I ask you, Judge Parker,
           to bless his children by releasing him to them. So, his children won't have to burden loss of a
           parent, just as D'Vone has. Our family thanks you for this opportunity to hear our voices.

           Sincerely,
           Donneill Chinkeefatt




1 of 1                                                                                                     10/2/2020, 12:13 PM
